Appeal from an order which (1) modified a judgment of separation so as to reduce the alimony from $45 a week to $40 a week, (2) adjudged appellant in contempt for failure to pay arrears in alimony and fined him $870, and (3) allowed a counsel fee of $150. Order modified on the facts (1) by striking from the first ordering paragraph the word and figure “ Forty ($40.00) ” and by substituting therefor the word and figure “ Thirty-five ($35.00) ”, and (2) by striking from the fifth ordering paragraph the words and figures “ Forty ($40.00) ” and “Forty-two ($42.00) ” and by substituting therefore the words and figures “ Thirty-five ($35.00) ” and “ Thirty-seven ($37.00) ”, respectively. As so modified, order affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the circumstances warrant a reduction of alimony to $35 a week. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.